DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 16, 2022 has been entered.  Claims 27-45 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Each claim of the claims has been analyzed to determine whether it is directed to any judicial exceptions. 
Step 2A, Prong 1
Each of the claims recites steps or instructions for ascertaining and processing data to measure a blood pressure of a mammal subject, which is grouped as a mental process and/or mathematical process under the 2019 PEG.  Accordingly, each of the claims recites an abstract idea.
Specifically, independent claims 27, 37, and 43 recite limitation concepts including (claim 37 limitation concepts recited below):
a portable battery powered device configured to be placed on a patient's body, the portable battery powered device including or coupled to at least one sensor unit configured to measure at least one parameter on the patient's body, the portable battery powered device operable in a non-alarm mode to automatically record non-alarm mode patient data over a time period (additional elements, data gathering);
a computer unit configured to be coupled to the portable seizure detection device and comprising a data processor configured to analyze data recorded over said time period (additional element);
a data logger configured for manually logging patient seizure data comprising at least a first time stamp of at least one seizure within the time period (additional element, data gathering); 
a base unit coupled to each of the portable battery powered device and the computer unit (additional element);
wherein the base unit is configured to compare the at least one parameter to at least one threshold value for determining whether a seizure is present or not to provide time stamped non alarm mode patient data for recorded seizures (either data gathering or judgement, observation, or evaluation);
wherein the computer unit is configured to compare the non-alarm patient data for recorded seizures with the manually logged patient seizure data and determine if the non-alarm patient data for recorded seizures matches the manually logged patient seizure data or not in order to determine said probability of non-epileptic seizures (judgement, observation, or evaluation).
As indicated above, the independent claims recite at least one step or instruction grouped as a mental process under the 2019 PEG.  Therefore, each of the claims recites an abstract idea.  Each limitation grouped as a mental process (see underlined portions above) is addressed as follows: 
The limitation concept of comparing at least one parameter to at least one threshold value for determining whether a seizure is present or not to provide time stamped non alarm mode patient data for recorded seizures encompasses a user quantifying the data- gathered parameters in any way, including in the mind or by pen-and-paper practice.  For instance, a user may observe numeric data and determine whether or not such data (or portions thereof) exceeds a numeric threshold, i.e., an act which may be performed in the mind or by pen and paper practice.  Furthermore, such a limitation can also be considered data processing/gathering since the end result is to provide a particular type of data from an original data source, with the additional element of a base unit being merely extra-solution to the data gathered. 
The limitation concept of comparing data with other data and determining whether such data matches to determine said probability of non-epileptic seizures is a limitation which is similarly capable of being performed in the mind or by pen and paper practice since the scope of the claim is broad enough to encompass simple observation and evaluation of values of the relevant data and performing appropriate correlations. 
The dependent claims merely include limitations that either further define the abstract idea (e.g. limitations relating to the data gathered, additional elements, or particular features which are analyzed in the mental process) and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Alternatively or additionally, these steps describe the concept of using implicit mathematical formula(s) (i.e., data matching to determine probability of an event) to derive a conclusion based on input of medical data, which corresponds to concepts identified as abstract ideas by the courts, such as in Diamond v. Diehr. 450 U.S. 175, 209 U.S.P.Q. 1 (1981), Parker v. Flook. 437 U.S. 584, 19 U.S.P.Q. 193 (1978), and In re Grams. 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989).  The concept of the recited steps above is not meaningfully different than those mathematical concepts found by the courts to be abstract ideas.  
In addition, these concept are similar to court decisions of abstract ideas of itself: collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial), collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group), collection, storage, and recognition of data (Smart Systems Innovations).  
Step 2A, Prong 2
The above-identified abstract idea is not integrated into a practical application under 2019 PEG because the additional elements, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of a portable battery powered device, at least one sensor unit, a computer unit, a data processor, a data logger, and a base unit (as well as a display unit recited in dependent claim 35) are generically recited elements which do not improve the functioning of a computer, or any other technology or technical field.  Furthermore, such additional elements do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The above-identified generically recited elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing calculations using data gathered from extra-solution sensor elements) such that they amount to no more than merely applying the exception using a generic computer component.  The element of a portable battery powered device including or coupled to at least one sensor unit is merely extraneous, generally-recited structure to perform the extra-solution data gathering steps.  Accordingly, the additional elements above do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. For at least these reasons, the abstract idea is not integrated into a practical application under 2019 PEG. 
Accordingly, the claims are each directed to an abstract idea under 2019 PEG.
Step 2B
	None of the claims include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
The independent claims recite gathering data via the additional elements of a portable battery powered device, at least one sensor unit, a computer unit, a data processor, a data logger, and a base unit (as well as a display unit recited in dependent claim 35).
The use of a broadly claimed portable battery powered device having a sensor unit configured to measure at least one parameter is well-known, understood, routine, and conventional, as recognized by at least:
Osorio (U.S. 2012/0116183 A1) – Paragraph 0055: “… the present invention may be implemented in small portable devices…;” Paragraph 0065: “The power supply 230 may comprise a battery…”;
Tice (US 20060247504 A1) – Paragraph 0022: “In a preferred embodiment, a system that embodies the invention incorporates portable battery operated sensors and associated circuitry, portable battery operated wireless transmitters, and portable battery packs with charge monitoring circuitry worn by the resident;”
Jain (US 20120130202 A1) – Paragraph 0030: “The sensor 310 includes a stimulus receiving element (i.e., sensing element), a data stream transmission element, and any associate circuitry. Sensors generally are small, battery powered, portable, and equipped with a microprocessor, internal memory for data storage, and a transducer or other component for receiving stimulus.”
It is clear from the claims themselves and the specification that these limitations require no improved computer resources and merely utilize already available computers and sensors commonly used for the claimed purpose with their already available basic functions to use as tools in executing the claimed process.
Each dependent claim merely recite steps which further define the abstract idea, the data gathered or data-processing steps.  Dependent claims 30, 31, 40, and 45 recite the use of electromyographic and acceleration sensor signals; however, such signals are also well-known, understood, routine, and conventional, as demonstrated by:
Jain (US 20120130202 A1) – Paragraph 0032: list of sensor types encompassed by the sensors disclosed, including accelerometers and EMG sensors; also discloses portable and battery-powered sensors as above; also similarly recited in at least: Stergiou et al. (US 20120130203 A1) – Paragraph 0032: Adler et al. (US 20120127157 A1) – Paragraph 0032; 
Kuo et al. (US 20090058637 A1) – Paragraph 0046: wireless portable sensor having an acceleration sensor; Paragraph 0033: physiological signals detected include EMG.
Examiner notes that dependent claims which recite limitations which are extra-solution or part of the abstract idea itself do not constitute significantly more.  See MPEP 2106.05(a):
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
The above-identified additional elements are generically claimed computer components or sensors which enable the mental process to be conducted by performing the basic functions of automating data gathering/processing and mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Furthermore, per Applicant’s specification, the data logger is generic/conventional (Specification, Page 11, lines 29-31: “A physical list or a computer unit, a laptop, a tablet computer, a PDA or a smartphone may be used by the patient or the subject to manually log the time stamp of each seizure”).  Furthermore, it appears that any computer component claimed by Applicant is also recited as a generic/non-specific computer component (Specification, Paragraphs 0086-0087). 
Accordingly, in light of Applicant’s specification, the claimed term of a data logger is reasonably construed as a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear from the claims themselves and the specification that these limitations require no improved computer resources and merely utilize already available computers with their already available basic functions to use as tools in executing the claimed process.  Similar argument can be applied to each other additional element claimed.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The recitation of the above-identified additional limitations in the claims amount to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the claims are directed to applying an abstract idea on a general purpose computer without (i) improving the performance of the computer itself, or (ii) providing a technical solution to a problem in a technical field.  In other words, none of the claims provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in the independent claims do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment (diagnosing disease based levels of chemicals detected on breath or odor).  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, the claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself, or (ii) provide a technical solution to a problem in a technical field.
Therefore, none of the claims amounts to significantly more than the abstract idea itself. 
Accordingly, the claims are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 33, 34, and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over:
Osorio (U.S. 2012/0116183 A1) (hereinafter – Osorio)
Harris et al. (US 20110166430 A1) (hereinafter – Harris)
Leyde et al. (US 20070150024 A1) (hereinafter – Leyde).
	Re. Claims 27, 34, and 43: Osorio teaches a method of indicating the probability of non-epileptic seizures (Abstract), the method comprising: 
automatically (Paragraph 0039: real-time detection) recording patient data using a portable (Paragraph 0055: “… the present invention may be implemented in small portable devices…”) battery powered device (Paragraph 0065: “The power supply 230 may comprise a battery…”);
operating in a non-alarm mode and placed on a patient's body in order to provide recorded non-alarm mode patient data (Paragraphs 0051-0053: detecting reference values in non-epileptic states),
the portable battery powered device including or coupled to at least one sensor unit measuring at least one parameter on the patient's body (Paragraph 0011; Figs. 1, 2: sensor 212);
comparing the at least one parameter to at least one threshold value for determining whether a seizure is present or not to provide time stamped non-alarm mode patient data for recorded seizures (Paragraphs 0008-0009: identification of seizure and logging time of occurrence, i.e., a time-stamp; Paragraphs 0051-0053: usage of “reference value” determined from marker data to label periods of seizure and non-seizure events).
Although Osorio teaches allowing a user to manually input subjective assessment of the user’s epileptic events, Osorio does not teach manually logging patient seizure data comprising an time stamp of at least one seizure within the time period.
Harris teaches analogous art in the technology of analyzing seizure activity (Title, Paragraph 0012).  Harris further teaches the invention further comprising manually logging patient seizure data, wherein the manually logged patient seizure data is data regarding the onset of a seizure which is either self-reported by the patient or is reported by a third-party monitoring the patient comprising at least a first time stamp of at least one seizure within the time period (Paragraph 0127: “The user interface may be adapted to allow the patient to indicate and record… occurrence of a seizure…;” Paragraph 0178: “The diary may automatically record the time and date of the entry by the patient.”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Osorio to include the manually logged seizure data further comprising a time stamp as taught by Harris, the motivation being that recording such metrics may allow a medical professional to assess occurrence of epilepsy, type of epilepsy, type of seizure, assess baseline seizure characteristics, and changes from baseline occurrences,  or the like (Paragraphs 0012, 0059).
Osorio teaches identification of  seizures from patient data evaluated from a variety of sensors, identifies time of occurrence, i.e., time stamped data (Paragraphs 0008-0009), and further utilizes reference values and historical comparisons from such sensor data to classify whether such seizures are epileptic or non-epileptic (Paragraphs 0051-0053).  Osorio nor Harris teaches comparison of sensor data to manually logged data to determine probability of a seizure. 
Leyde teaches analogous art in the technology of analyzing seizure activity (Abstract).  Leyde further teaches a predictive algorithm for determining future seizures using sensor data such as a patient’s neural state, other physiological signals, patient history, and patient inputs (i.e., manual inputs as described in Paragraph 0065) and extracting features therefrom to determine the patient’s propensity, i.e., probability of seizure. 
It would have been obvious to one having skill in the art before the effective filing date to have modified Osorio in view of Harris to have included comparison of manually logged data to sensor data as taught by Leyde, the motivation being that doing so allows for a prediction of a seizure (Paragraph 0023), which provides for a system that allows for the patient to perform intervention to reduce the magnitude, occurrence, or duration of the seizure (Paragraph 0014).  Examiner notes that in the combination, Osorio is capable of differentiation of epileptic and non-epileptic seizures, and that the claimed comparison does not indicate that the comparison itself is responsible for differentiating epileptic and non-epileptic seizures, but merely predicts the occurrence of a non-epileptic seizure.  Additional pertinent arts of reference have been provided which are also capable of reading significantly on Applicant’s amended claim limitations; see Conclusion.  
The manual logging limitation required by claim 34 is encompassed by the citation presented to the manual logging step of independent claim 27.
Re. Claims 28 and 44: Osorio, Harris, and Leyde teach the invention according to claims 27 and 43.  Osorio also teaches the invention further comprising automatically detecting at least one seizure with the portable battery powered device and recording at least a second time stamp of the at least one seizure detected by the portable battery powered device, and comparing the second time stamp to the first time stamp to determine if the second time stamp matches the first time stamp or not (Paragraph 0039: using detected seizures based on extra-cerebral indices as basis for future retrieval and optimization of detection; Paragraph 0051-0053; Paragraphs 0137-0146; Figs. 4-6).
Re. Claim 29: Osorio, Harris, and Leyde teach the invention according to claim 27.   The primary difference between claim 29 and independent claim 27 lies in the use of a base unit to perform the detection of a seizure.  Osorio also teaches that the invention may carry out a detection step by a base unit coupled to the portable battery powered device via a wired or wireless connection (Fig. 2: monitoring unit 270 and remote device 292 connected to medical device 200 via lines 297 and 277, capable of performing a detection step due to the location of modules described in Paragraph 0081).
Re. Claims 30 and 45: Osorio, Harris, and Leyde teach the invention according to claims 27 and 43.  Osorio also teaches the invention wherein the at least one sensor unit measures at least one of an electromyographic signal and an acceleration signal (Paragraph 0045: “…Intercostal EMG, Diaphragmatic EMG…;” Paragraph 0067: “The at least one sensor(s) 212… may comprise an accelerometer;” Paragraph 0094: “The data sources from which the signal may be calculated include electromyography… an accelerometer...”).
Re. Claim 31: Osorio, Harris, and Leyde teach the invention according to claim 27.  Osorio also teaches the invention wherein the at least one of an electromyographic signal and an acceleration signal is measured on at least one limb and skeletal muscle of the patient (Paragraphs 0046, 0125).
Re. Claim 33: Osorio, Harris, and Leyde teach the invention according to claim 27.  Osorio also teaches the invention wherein the portable battery powered device transforms at least one parameter into both a frequency domain and a time domain, and compares at least one calculated value from each of the frequency and time domains to the at least one threshold value (Paragraphs 0008-0009: distinguishing a seizure from various indices, i.e., parameters, which include time-domain features and logging frequency per unit time; Paragraph 0036: extra-cerebral signals include rate of change, i.e., frequency, and duration of changes; Paragraph 0039: quantifying changes in brain state, including duration, intensity, extent of spread; detection of seizures described by Osorio ‘183 requires comparison to threshold values – see Paragraphs 0051-0053 cited previously).
Re. Claims 37 and 39: Osorio, Harris, and Leyde teach a system for indicating the probability of non-epileptic seizures (Abstract), comprising: 
a portable (Paragraph 0055: “… the present invention may be implemented in small portable devices…”) battery powered device (Paragraph 0065: “The power supply 230 may comprise a battery…”); configured to be placed on a patient's body, 
the portable battery powered device including or coupled to at least one sensor unit configured to measure at least one parameter on the patient's body (Paragraph 0011; Figs. 1, 2: sensor 212), 
the portable battery powered device operable in a non-alarm mode to automatically record non-alarm mode patient data over a time period (Paragraphs 0051-0053: detecting reference values in non-epileptic states); and
a computer unit configured to be coupled to the portable seizure detection device and comprising a data processor configured to analyze data recorded over said time period (Fig. 2: controller 210);
a data logger configured for manually logging data comprising at least a first time stamp of at least one seizure within the time period (Paragraph 0079: “In one embodiment, the medical device 200 may further comprise a logging unit. The logging unit (not shown) may be configured to log at least one of the date of occurrence of the seizure, the time of occurrence of the seizure, or the severity of the seizure”),
a base unit coupled to each of the portable battery powered device and the computer unit (Fig. 2: monitoring unit 270 and remote device 292);
wherein the base unit is configured to compare the at least one parameter to at least one threshold value for determining whether a seizure is present or not to provide time stamped non alarm mode patient data for recorded seizures (Fig. 2, remote device 292 capable of performing a detection step due to the location of modules described in Paragraph 0081);
wherein the computer unit is configured to compare the non-alarm patient data (i.e., autonomic, metabolic, endocrine, tissue stress indices) for recorded seizures with the manually logged data and determine if the non-alarm patient data for recorded seizures matches the manually logged data or not in order to determine said probability of non-epileptic seizures (Figs. 4-6: processes described in Paragraphs 0137-0146: describing a comparison of first and second index to determine epileptic or non-epileptic event).
The limitation of claim 39 requiring one of the portable battery powered device and the computer unit comprising the data logger is encompassed by the citation regarding the data logger of claim 37.  
Re. Claim 38: Osorio, Harris, and Leyde teach the invention according to claim 37.  Osorio also teaches the invention wherein said base unit being configured to automatically detect at least one seizure within the time period and to record at least a second time stamp of the at least one seizure, and wherein the computer unit is configured to compare the second time stamp to the first time stamp to determine if the second time stamp matches the first time stamp or not (Paragraph 0039: using detected seizures based on extra-cerebral indices as basis for future retrieval and optimization of detection; Paragraph 0051-0053; Paragraphs 0137-0146; Figs. 4-6).
Re. Claim 40: Osorio, Harris, and Leyde teach the invention according to claim 37.  Osorio also teaches the invention wherein the portable battery powered device is one of an electromyographic sensor and an accelerometer (Paragraph 0045: “…Intercostal EMG, Diaphragmatic EMG…;” Paragraph 0067: “The at least one sensor(s) 212… may comprise an accelerometer;” Paragraph 0094: “The data sources from which the signal may be calculated include electromyography… an accelerometer...”).
Re. Claim 41: Osorio, Harris, and Leyde teach the invention according to claim 37.  Osorio also teaches the invention wherein the portable battery powered device is configured to transmit a signal from the at least one sensor unit directly to the base unit (Fig. 2, lines 277 and 297 indicating transmission).
Re. Claim 42: Osorio, Harris, and Leyde teach the invention according to claim 37.  Osorio also teaches the invention wherein the portable battery powered device is a portable seizure detection device configured to operate in said non-alarm mode (Paragraphs 0051-0053: detecting reference values in non-epileptic states).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over:
Osorio (U.S. 2012/0116183 A1) (hereinafter – Osorio)
Harris et al. (US 20110166430 A1) (hereinafter – Harris)
Leyde et al. (US 20070150024 A1) (hereinafter – Leyde) 
Blanco et al. (U.S. 2012/0245481 A1) (hereinafter – Blanco).
Re. Claim 32: Osorio, Harris, and Leyde teach the invention according to claim 27, but do not teach the invention wherein the portable battery powered device calculates a root-mean-square value of the at least one parameter within at least one time window and compares the root-mean-square value to the at least one threshold value.
Blanco teaches the invention wherein the portable battery powered device calculates a root-mean-square value of the at least one parameter within at least one time window and compares the root-mean-square value to the at least one threshold value (Paragraph 0085: computing an RMS signal of bandpass data using a sliding window and comparison to a threshold; Paragraph 0218: shrinking sliding window used in RMS energy computation for refinement of detection).  Blanco teaches analogous art in the technology of detecting signals related to seizure activity (Paragraph 0011).
It would have been obvious to one having skill in the art before the effective filing date to have modified Osorio, Harris, and Leyde to incorporate calculating a root-mean-square value (RMS) of the at least one parameter within at least one time window and comparing the RMS value to the at least one threshold as taught by Blanco, the motivation being that the application of such a signal processing technique would provide identify or mark physiological events using threshold crossings of RMS values (Paragraphs 0085, 0087).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Osorio (U.S. 2012/0116183 A1) (hereinafter – Osorio)
Harris et al. (US 20110166430 A1) (hereinafter – Harris)
Leyde et al. (US 20070150024 A1) (hereinafter – Leyde)
Koike et al. (U.S. 2010/0094647 A1) (hereinafter – Koike).
Re. Claims 35 and 36: Osorio, Harris, and Leyde teach the invention according to claim 27, but do not explicitly teach the invention further comprising visually indicating any mismatches between the time stamped non-alarm mode patient data for recorded seizures and the manually logged data.
Koike teaches the invention further comprising visually indicating any mismatches between the time stamped non-alarm mode patient data for recorded seizures and the manually logged data (Paragraph 0011: “… a memory that stores the first patient information inputted by the first input unit and the second patient information inputted by the second input unit; a consistency judging unit that judges match or mismatch of respective common items contained in both of the first patient information and the second patient information stored in the memory, by comparing the first patient information with the second patient information for each common item; and a display unit that displays a consistency judgment result by the consistency judging unit).  Koike teaches analogous art in the technology of logging medical data (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Osorio, Harris, and Leyde to have included visually indicating any mismatches between data as taught by Koike, the motivation being that incorporating the capability of visually inspecting data mismatches prevents record errors and inhibiting proper examination (Paragraph 0009).
With regards to claim 36, Koike’s teaching of a consistency judgment based on the match or mismatch of common items contained in first and second information provides an indication signal based on the number of mismatches.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osorio et al. (US 20130096393 A1) – Paragraph 0130: seizure detection method can comprise one or more algorithms which are based on one or more of seizure occurrence, probability of occurrence, likelihood of occurrence, input provided by a person, or input provided by a sensor.
Michelson Jr. (US 20120136273 A1) – Paragraph 0045: “In various implementations, the brainwave diagnostic program 42 further evaluates and compares the analyzed data with the daily log database 50 of patient activities and identifies correlations between certain patient activities and the occurrence and/or onset of seizures, as indicated at 216. Accordingly, these identified correlations between seizures and patient activities can be utilized by the parent, caregiver, or medical personnel of the patient to avoid such activities”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN XU/Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 December 2022